422 F.2d 1
In the Matter of ADAMS ENGINEERING CO., Inc., et al., Bankrupt.The MASTAN COMPANY, Incorporated, Appellant,v.J. A. SWEENY and Eugene J. Lux, Trustees in Reorganization, et al., Appellees.
No. 26948.
United States Court of Appeals, Fifth Circuit.
February 2, 1970.

Richard P. Kenney, Williams, Salomon & Kenney, Miami, Fla., Krause, Hirsch & Gross, New York City, for appellant.
Irving Hartman, John H. Gunn, Gunn & Venney, Ralph M. Cooper, Irving M. Wolff, William A. Meadows, Jr., U. S. Atty., Lavinia Redd, Asst. U. S. Atty., Miami, Fla., for appellees.
Before JOHN R. BROWN, Chief Judge, DYER, Circuit Judge, and MEHRTENS, District Judge.
PER CURIAM:


1
In the circumstances revealed in this record, the District Judge was warranted in concluding that the so-called interim allowances for fees to the Chapter X trustees and counsel were intended as final payment for services performed up to the dates prescribed. As to them, none constituted "unpaid costs and expenses" under § 64(a) (1). The Court's action in refusing to require a partial refund was quite acceptable.


2
Affirmed.